Citation Nr: 9924887	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-33 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to a current increased rating for residuals of 
a right ankle fracture, rated 20 percent disabling.  

2. Entitlement to a rating in excess of 10 percent prior to 
May 18, 1998 for residuals of a right ankle fracture.  

3. Entitlement to an increased rating for traumatic 
arthritis, thoracic spine, rated   10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
September 1964.  

The veteran's statement, received in April 1996, was accepted 
as a claim for a rating in excess of 10 percent for residuals 
of a right ankle fracture and a rating in excess of 10 
percent for traumatic arthritis of the thoracic spine.  In an 
October 1996 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied ratings in excess of 
10 percent for either disorder.  The veteran submitted a 
timely Notice of Disagreement (NOD), and was furnished with a 
statement of the case (SOC).  In his substantive appeal, 
received in October 1997, the veteran made reference to both 
issues.  

In an October 1998 rating action, the RO again denied a 
rating in excess of 10 percent for the traumatic arthritis of 
the thoracic spine.  However, the evaluation for the 
residuals of the fracture of the right ankle was increased to 
20 percent, effective the date of an examination for VA 
purposes.  

In view of the fact that the effective date for the increased 
rating was not made the date of the veteran's claim, the 
Board of Veterans' Appeals (Board) must not only consider if 
a rating in excess of 20 percent is currently appropriate, 
but also if a rating in excess of 10 percent would have been 
appropriate between April 1996, when his claim was received, 
and May 1998, the effective date of the increase in rating to 
20 percent.  

In October 1998, the veteran submitted two additional 
substantive appeals.  On these VA Forms 9, the veteran 
limited his appeal to a back disorder.  In his testimony 
before a traveling member of the Board in July 1999, the 
veteran indicated that the issues on appeal were increased 
ratings for both the back and the right ankle disorders.  As 
the veteran has not formally and in writing withdrawn his 
claim for an increased rating for a right ankle disorder, the 
Board finds that this issue remains in an appellate status.     

FINDINGS OF FACT

1.  The veteran currently retains motion in the service 
connected right ankle.  

2.  Prior to May 18, 1998, there was no more than moderate 
limitation of motion of the right ankle, without deformity, 
effusion or functional loss due to pain.  

3.  Ankylosis of the thoracic spine is not demonstrated, and 
any associated disc disease is no more than mild in degree.  

CONCLUSION OF LAW

1.  The criteria for a current rating in excess of 20 percent 
for residuals of a fracture of the right ankle are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Part 4, Codes 5270 and 5271 (1998)

2.  The criteria for a rating in excess of 10 percent prior 
to May 18, 1998 for residuals of a fracture of the right 
ankle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Part 4, Code 5271 (1998)

3.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the thoracic spine is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a,  
Part 4, Codes 5003, 5010, 5288, 5290 and 5293 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran injured his right ankle in May 1962, while 
skydiving.  X-ray films taken after casting showed a 
posterior oblique fracture through the right lateral 
malleolus with slight posterior displacement of the distal 
fracture fragment.  The cast was removed in June 1962, and he 
was considered clinically healed.  In a December 1962 
consultation, the veteran walked with a slight limp, and 
there was slight muscle atrophy.  X-ray films of the right 
ankle showed an old fracture that had healed completely.  The 
impression was arthritis due to direct trauma, right ankle, 
from old fracture.  

In a November 1963 note, the veteran complained of back pain, 
with continuous aching pain in the right ankle.  Pain around 
C7, along with pain in the lumbosacral area was reported on 
treatment later  in November 1963.  The veteran reported a 
pre service injury.  He underwent an orthopedic consultation 
in August 1964, at which time he reported some pain, aching 
and stiffness in the ankle joint, particularly in the 
morning.  He retained full range of motion of the right 
ankle, without instability.  X-ray films showed a completely 
healed fracture of the fibula.  

The VA examined the veteran in January 1965, shortly after 
his discharge from service.  The veteran retained 85 degrees 
of lumbar flexion and 65 degrees of cervical flexion, with 30 
degrees of extension backwards in the lumbar spine and 45 
degrees of extension backward in the cervical spine.  These 
movements elicited a pulling soreness in the lower cervical 
and upper thoracic spine.  Tenderness was elicited on deep 
pressure over the upper thoracic region.  The veteran 
indicated that his right ankle became sore and painful after 
prolonged walking or standing.  Dorsiflexion was possible to 
10 degrees, with plantar flexion to 35 degrees.  

Subsequent to the veteran's claim, in August 1996, he 
underwent a VA spinal examination.  He reported pain and 
constant aching in the right ankle.  He also stated that the 
pain in the back was constant, and occasionally very severe.  
He stated he was taking Ibuprofen for the pain.  Examination 
of the neck showed forward flexion to 45 degrees, with 
extension to less than 10 degrees.  Bending was to less than 
10 degrees, with a considerable amount of pain immediately 
shooting out into his arms.  Deep tendon reflexes were intact 
in the arms, and there was no loss of sensation.  Tenderness 
was present over the upper thoracic area.  Flexion of the 
lumbar spine was to 75 degrees, with extension to 15 degrees.  
Active straight leg raising was to 75 degrees on the right, 
with passive straight leg raising to 85 degrees.  Straight 
leg raising of the left leg was to 90 degrees.  The veteran 
retained normal plantar flexion of the right ankle, equal to 
that of the left ankle.  However, he retained only 5 degrees 
of dorsiflexion in the right ankle, as compared to 45 degrees 
in the left ankle.  Valgus and varus rotation was negative 
for pain, but there was decreased valgus rotation of the 
right ankle.  There was no deformity of the fibula at that 
point in the leg.  The impression was advancing arthritic 
degeneration of the cervical spine with disc space narrowing; 
arthritic degeneration of the right ankle with loss of range 
of motion to dorsiflexion; and probable early arthritic 
degeneration of the lumbosacral spine.  

Of record are reports of outpatient treatment and 
hospitalization at VA facilities.  In an October 1997 
treatment note, the history of injury in service was given.  
He reported pain and swelling of the right ankle.  On 
examination, he retained full range of motion of the right 
ankle without pain or swelling.  Hospitalization in December 
1997 was predicated on treatment of degenerative arthritis of 
the left knee.  On orthopedic consultation in April 1998, the 
veteran retained full range of motion of the right ankle, 
without effusion.  The ankle was stable.  There was some 
tenderness around the medial malleolus.  

A private physician examined the veteran for VA compensation 
purposes in May 1998.  He stated that he had been a city 
policeman for 22 years, and after retirement, had done some 
construction work.  However, he had difficulty with this type 
of work because of right ankle, upper back and left knee 
pain.  Cervical rotation was to 60 degrees, left and right.  
Cervical extension was possible to 10 degrees, and cervical 
flexion was to 15 degrees.  Deep tendon reflexes at the 
biceps, triceps and radius were 2/5 and equal, and there was 
no atrophy of the upper extremities.  There was no scoliosis 
or kyphosis.  Discomfort was present over the upper thoracic 
area, at approximately the T3 or T4 level.  He was 
particularly tender to percussion over the spinous processes 
in that area.  Lumbar flexion was possible to 60 degrees, 
with extension to 0 degrees.  He retained 0 degrees of 
dorsiflexion in the right ankle, as compared to 30 degrees of 
dorsiflexion in the left ankle.  Plantar flexion of both 
ankles was possible to 40 degrees.  The impression was status 
post fracture of the distal fibula, right ankle; and status 
post degenerative disc disease of the thoracic spine.  The 
examiner could see no evidence of a thoracic spinal fracture.  
Functional loss would be due to pain with weight bearing on 
the right ankle and loss of any active or passive 
dorsiflexion of the right foot, which would limit extensive 
walking or uneven ground.  The veteran also had pain between 
the medial malleolus and the talus that would affect right 
ankle functioning.  The thoracic condition would affect any 
work or function involving lifting, particularly above 
shoulder level.  

Additional reports of VA medical treatment are of record.  
The veteran was hospitalized in a VA facility in May 1998 for 
treatment of the left knee.  In an October 1998 treatment 
note, it was reported that the veteran was doing quite well 
with the left knee; the right ankle and lumbosacral spine 
were more of a problem.  

The veteran presented testimony at a formal hearing before a 
traveling member of the Board in July 1999.  He testified 
that he had pain and limitation of function in the right 
ankle.  (Transcript, hereinafter T-3).  He could move his 
right ankle around, but not as much as he could move his left 
ankle.  (T-4).  He also reported swelling and a giving out 
sensation (T-4, 5).  With regard to his back, the veteran 
stated that he had to take Ibuprofen, which he also took for 
the ankle disorder.  (T-6, 8).  

Analysis

Initially, the Board notes that the veteran's claims are well 
grounded.  By this, the Board means that the claims submitted 
are plausible.  The Board further concludes that the VA has 
met its statutory duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991).

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
Increased rating for the right ankle disorder

The RO has rated the veteran's service-connected residuals of 
a right ankle fracture with limitation of motion under 
Diagnostic Codes 5010-5271.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic 
Code 5003.  The veteran's right ankle is currently rated at 
the maximum evaluation for limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Part 4, Code 5271 (1998).  For a 30 
percent rating to be warranted, there must be ankylosis of 
the ankle, in planar flexion between 30 degrees and 40 
degrees, or in dorsiflexion, between 0 degrees and 10 
degrees.  38 C.F.R. § 4.71a, Part 4, Code 5270 (1998).  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) 

A review of the findings on examination show that the veteran 
retains range of motion, albeit limited, in the service 
connected right ankle.  On examination in May 1998, while he 
did have 0 degrees of dorsiflexion in the right ankle, 
plantar flexion of both ankles was possible to 40 degrees.  
In his hearing testimony before a traveling member of the 
Board, the veteran stated that he could move his right ankle, 
only not as much as the left ankle.  

This evidence clearly establishes that ankylosis of the ankle 
is not present.  Therefore, a current rating in excess of 20 
percent for this disability cannot be granted.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when a diagnostic code provides for compensation 
based upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  In a subsequent decision, the Court, in 
Johnson v. Brown, 9 Vet. App. 7 (1998), limited the holding 
in DeLuca to those cases where the rating turns on range of 
motion.  With regard to the current rating for the right 
ankle, a higher rating is possible based on the absence of 
motion under Diagnostic Code 5270.  The Board concludes that 
DeLuca does not apply, since no motion is involved, and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 may not serve as a 
basis for an increased rating under Diagnostic Code 5270.  

Entitlement to a rating in excess 10 percent prior to May 18, 
1998 for the right ankle disorder 

The 10 percent rating then in effect was appropriate when 
there was moderate limitation of motion of the ankle.  For a 
20 percent rating to be warranted, there must have been 
marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Part 4, Code 5271 (1998).  

For VA purposes, full range of motion is present when 
dorsiflexion is possible from 0 to 20 degrees, and plantar 
flexion is possible from 0 to 45 degrees. 38 C.F.R. § 4.71a, 
Plate II (1998).  A review of the findings on examination and 
treatment show that there was some limitation of motion 
during this period.  On VA compensation examination in August 
1996, the veteran retained full plantar flexion.  However, 
dorsiflexion was only possible to 5 degrees.  On outpatient 
treatment in October 1997 and April 1998, the veteran 
retained full range of motion of the right ankle.  

As this evidence demonstrates that the veteran at all times 
retained full plantar flexion, and on only one occasion had 
relatively significant limitation of dorsiflexion, the Board 
cannot characterize the limitation of motion as more than 
moderate.  Accordingly, an increased rating prior to May 18, 
1998 is not appropriate.  

As noted, the Court held in DeLuca  that where the Diagnostic 
Code provides for compensation based solely upon limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1995) must also be considered. 

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. 

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 
38 C.F.R. § 3.321, an outcome not envisioned by the 
provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998).

A review of the findings on examination and treatment during 
the period prior to May 18, 1998 do not support an increased 
rating under these provisions.  On compensation examination 
in August 1996, there was no deformity of the fibula, and 
valgus and varus rotation was negative for pain.  While he 
reported pain and swelling in the right ankle when he was 
seen in October 1997, neither pain nor swelling was 
objectively shown on examination.  As noted, he retained full 
range of motion at time, and again when he was seen in April 
1998.  There was no effusion at the time of the latter 
treatment, and the ankle was stable.  Given such limited 
findings, the Board must conclude that there was no 
functional loss due to pain in the right ankle during this 
period.  Thus, a rating in excess of 10 percent for the right 
ankle under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Entitlement to an increased rating for a thoracic spine 
disorder

The veteran's thoracic arthritis is rated based on limitation 
of motion.  38 C.F.R. § 4.71a, Part 4, Codes 5003, 5010 
(1998).  The veteran is rated at the maximum evaluation for 
limitation of motion of the thoracic spine.  38 C.F.R. 
§ 4.71a, Part 4, Code 5291 (1998).  A 20 percent rating is 
also appropriate when there is favorable ankylosis of the 
thoracic spine. 38 C.F.R. § 4.71a, Part 4, Code 5288 (1998)  
Finally, a 20 percent rating for degenerative disc disease is 
warranted when the disorder is moderate, with recurring 
attacks.  38 C.F.R. § 4.71a, Part 4, Code 5293 (1998).  

As noted, ankylosis is immobility and consolidation of a 
joint.  The evidence of record does not demonstrate that the 
veteran is precluded from all forms of thoracic movement.  On 
both examination in August 1996 and May 1998, motion of the 
spine was possible.  Under such circumstances, the Board 
cannot find that ankylosis of the thoracic spine is present, 
and an increased rating on this basis is not appropriate.  

Considering then the provisions of Diagnostic Code 5293, 
which require moderate degenerative disc disease, the Board 
holds that these provisions do not provide a basis for a 20 
percent rating.  While the veteran reported pain shooting 
into his arms on examination in August 1996, deep tendon 
reflexes were intact in the arms, and there was no loss of 
sensation.  On the most recent compensation examination, deep 
tendon reflexes remained 2/5.  No demonstrable spasm was 
reported on examination and treatment.  No medical data link 
symptoms to disc problems of the thoracic spine.  In view of 
these limited findings, the Board concludes that an increased 
rating under the provisions of Diagnostic Code 5293 is 
likewise not appropriate.  

Diagnostic Code 5293, which does not expressly refer to 
limitation of motion, has been held to involve limitation of 
range of motion.  VAOPGCPREC 36-97 (December 12, 1997).  As 
noted above, however, the medical evidence does not indicate 
that the veteran has symptomatology of the thoracic spine as 
a result of disc problems in the midback.  Thus, while the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 could possibly 
apply, they do not affect this case since disc disease is not 
implicated in the disability.    



ORDER

An increased rating for residuals of a right ankle fracture, 
currently rated 20 percent disabling, is denied.  

A rating in excess of 10 percent prior to May 18, 1998 for 
residuals of a right ankle fracture is denied.  

An increased rating for traumatic arthritis of the thoracic 
spine is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

